52 F.3d 320NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
David S. COUSINS, Plaintiff--Appellant,v.NORTH CAROLINA DEPARTMENT OF CORRECTIONS;  Sergeant Manley;Officer Daniel;  Ernest Smith, Defendants--Appellees.
No. 95-6215.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 15, 1995Decided:  April 18, 1995

David S. Cousins, Appellant Pro Se.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Because the dismissal was pursuant to 28 U.S.C. Sec. 1915(d) (1988), the judgment of the district court is modified to reflect that Appellant was granted leave to proceed in forma pauperis below.  Consequently, that status continues on appeal.  With that modification, we affirm.  Cousins v. North Carolina Dep't of Corrections, No. CA-94-573-5-F (E.D.N.C. Jan. 12, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED